Case 1:19-cv-05451-AT-KHP Document 80 Filed 08/12/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC ee ceed FILED
L.V., on behalf of herself and her minor child, J.V.2, DOCH
DATE FILED: 8/12/2020
Plaintiff.
-against- 19 Civ. 5451 (AT) (KHP)

NEW YORK CITY DEPARTMENT OF EDUCATION, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Having received no objections to Honorable Katharine H. Parker’s July 17, 2020 Report
and Recommendation (the “R&R”), ECF No. 76, the Court reviewed the R&R for clear error,
and found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014).

The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Defendant’s
motion to dismiss, ECF No. 50, is GRANTED in part and DENIED in part. Claim 1 is
DISMISSED without prejudice to the extent that it encompasses claims pertaining to the
substance and formation of J.V.2’s individualized education plans, but not as to the allegations
pertaining to compliance with the pendency orders and the stay-put provision. R&R at 32.
Claims 2, 4, 5, 6, and 7 are also DISMISSED without prejudice. Jd. at 33. Claim 8 is
DISMISSED with prejudice. Jd.

The Clerk of Court is directed to terminate the motion at ECF No. 50.
SO ORDERED.

Dated: August 12, 2020

New York, New York O-

ANALISA TORRES
United States District Judge
